DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0035] and [0037], “track 204” should read “track 200”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “another fastening assembly similar to the fastening assembly” is not clear.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by this limitation “the angle at which the plate is fastened to the track can be varied within a range of 10 degrees”. The angle is not clearly defined. For examination purposes, the angle is interpreted as the rake angle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilet (FR 2 624 084 A1).
	Regarding claim 1, Guilet teaches a fastening assembly for a motorcycle comprising: a track on a monocoque of the motorcycle, the track defining a channel (plate 26 with two wings 29); a foot piece in the channel (plate 32), the foot piece movable along the channel; a plate (one or more spacers 40, spacer 43); and a fixing device (screws 39) that fastens the plate and the foot piece to the track in a fixed position (see Figures 7-9).
	Regarding claim 2, Guilet teaches that the plate is part of a headstock (see Figure 5).
	Regarding claim 4, Guilet teaches that the plate and the foot piece are fastenable at a plurality of different predetermined positions on the track (see Figures 5 and 6).
	Regarding claim 11, Guilet teaches that the fixing device is a screw (see Figure 7).
	Regarding claim 13, Guilet teaches that the screw is inserted through the plate and screws into the foot piece (see Figures 7-9).
	Regarding claim 17, Guilet teaches a motorcycle comprising: a monocoque (chassis 2); a headstock (steering unit 4); and a fastening assembly comprising: a track on the monocoque, the track defining a channel (plate 26 with two wings 29); a foot piece (plate 32) in the channel, the foot piece movable along the channel; and a fixing device (screws 39) that fastens the foot piece and the headstock to the track in a fixed position (see Figures 7-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guilet (FR 2 624 084 A1) in view of Womack et al. (US 7,070,374 B2) hereinafter, Womack.
	Guilet teaches the fastening assembly according to claim 1. However, Guilet does not teach that the foot piece has shoulders and the track has ceilings, and the shoulders engage with the ceilings when the fixing device is tightened.
	Womack teaches that the foot piece (retainer 130) has shoulders (serrated edges 132 outside of the channel portions 134) and the track (track 110) has ceilings (abscesses 114), and the shoulders engage with the ceilings when the fixing device (bolt 120) is tightened (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Guilet’s device, in view of Womack, with shoulders and ceilings to allow for a safer and more secure the connection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of U.S. Patent No. 11,292,548 meets all the limitations of claim 3.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,292,548 meets all the limitations of claim 5.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,292,548 meets all the limitations of claim 6.
Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-8 of U.S. Patent No. 11,292,548 meets all the limitations of claims 7-9.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,292,548 teaches two identical fastening assemblies.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,292,548 meets all the limitations of claim 12.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,292,548 meets all the limitations of claim 15.
Claims 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 22 of U.S. Patent No. 11,292,548 meets all the limitations of claims 16, 18, and 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 11,292,548 meets all the limitations of claim 20.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,292,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 11,292,548 teaches two identical fastening assemblies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teaches fastening assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618